Name: Commission Regulation (EEC) No 775/88 of 24 March 1988 correcting Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: marketing;  trade policy;  food technology;  consumption;  foodstuff;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31988R0775Commission Regulation (EEC) No 775/88 of 24 March 1988 correcting Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 080 , 25/03/1988 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 26 P. 0119 Swedish special edition: Chapter 3 Volume 26 P. 0119 *****COMMISSION REGULATION (EEC) No 775/88 of 24 March 1988 correcting Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 1807/87 (4), introduces arrangements for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter; whereas, as a result of the latest amendment, the second subparagraph of Article 2 (4) has been replaced; whereas, contrary to the Management Committee's intention, the result was a text without the derogation introduced by Commission Regulation (EEC) No 1325/86 (5); whereas it is accordingly necessary to correct the said Article and to reinsert therein the provision in question with retroactive effect as from the date of entry into force of Regulation (EEC) No 1807/87; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following third subparagraph is hereby inserted in Article 2 (4) of Regulation (EEC) No 3143/85: 'However, following agreement by the agency responsible, all of the concentrated butter may be packaged for marketing in an establishment other than that stated in the contract of sale.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 78, 23. 3. 1988, p. 1. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 170, 30. 6. 1987, p. 20. (5) OJ No L 117, 6. 5. 1986, p. 14.